 



Exhibit 10.6(a)
Employee Stock Options
2003 Plan
Dear _____:
     Effective May _____, 2006 you have been granted a Non-qualified Option to
purchase up to _____ shares of the common stock, par value $.25 per share, of
Centex Corporation (the “Company”) for $_____ per share (the “Option”). This
Option is granted under the Centex Corporation Amended and Restated 2003 Equity
Incentive Plan (as such plan may be amended from time to time, the “Plan”). A
copy of the Plan is available to you upon request to the Law Department during
the term of this Option. This Option will terminate upon the close of business
on May ___, 2013, unless earlier terminated as described herein or in the Plan.
     This Award will vest at the rate of 33 1/3% per year on each of March 31,
2007, March 31, 2008, and March 31, 2009.
     If for any reason you cease to be an employee of at least one of the
employers in the group of employers consisting of the Company and its Affiliates
(i) this Option will immediately terminate as to any unvested portion on the
date of such cessation and (ii) any portion of this Option vested but not
exercised by you on or before such date of cessation may be exercised after such
date only as provided in the Plan.
     The Company may cancel and revoke this Option and/or replace it with a
revised option at any time if the Company determines, in its good faith
judgment, that this Option was granted to you in error or that this Option
contains an error. In the event of such determination by the Company, and
written notice thereof to you at your business or home address, all of your
rights and all of the Company’s obligations as to any unvested portion of this
Option shall immediately terminate. If the Company replaces this Option with a
revised option, then you will have all of the benefits conferred under the
revised option, effective at such time as the new option goes into effect.
     This Option is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Option. The provisions of the Plan
are also provisions of this Option, and all terms, provisions and definitions
set forth in the Plan are incorporated in this Option and made a part of this
Option for all purposes. Capitalized terms used but not defined in this Option
will have the meanings assigned to such terms in the Plan. This Option has been
signed in duplicate by Centex Corporation and delivered to you, and (when you
sign below) has been accepted by you effective as of May ___, 2006.

         
ACCEPTED
      CENTEX CORPORATION
as of May ___, 2006
          
 
       
 
       
[Name]
      [Name]
 
      [Title]

